Exhibit 99.1 NOTICE OF ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS To the shareholders of Acasti Phama Inc. (the “Corporation”): NOTICE IS HEREBY GIVEN THAT that the annual and special meeting of the shareholders (the “Meeting”) of the Corporation will be held at Hotel Hilton Montréal-Laval, 2225, Autoroute des Laurentides, Laval, Québec, H7S 1Z6 on June19, 2014 at 1:30 p.m., for the following purposes: 1. To receive the financial statements of the Corporation for the financial year ended February 28, 2014 and the auditors’ report thereon; 2. To consider and, if deemed advisable, to pass, with or without variation, a special resolution (the full text of which is set out in the accompanying management information circular) to amend the Corporation’s articles to increase the maximum number of directors from nine to ten; 3. To elect the directors of the Corporation for the ensuing year; 4. To appoint the auditors for the ensuing year and to authorize the directors of the Corporation to fix their compensation; 5. To consider and, if deemed appropriate, to pass, with or without variation, an ordinary resolution (the full text of which is set out in the accompanying management information circular) ratifying and confirming the Corporation’s existing 10% rolling stock option plan, and related matters; and 6. To transact such other business as may properly be brought before the Meeting or any adjournment thereof. Laval, Québec, May 22, 2014. BY ORDER OF THE BOARD OF DIRECTORS /s/ Ronald Denis Dr. Ronald Denis Chairman of the Board of Directors Shareholders may exercise their rights by attending the Meeting or by completing a form of proxy. The directors have established April 30, 2014 as the record date for the purpose of determining the Corporation’s shareholders which are entitled to receive notice of and to vote at the Meeting. Should you be unable to attend the Meeting in person, please complete, date and sign the enclosed form of proxy and return it in the envelope provided for that purpose. Proxies must be received by the transfer agent and registrar of the Corporation, Computershare Investor Services Inc. (Attention: Proxy Department), 100University Avenue, 9th Floor, Toronto, Ontario, Canada, M5J 2Y1, no less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the day of the Meeting. Your shares will be voted in accordance with your instructions as indicated on the form of proxy, or failing instructions, in the manner set forth in the accompanying Management Proxy Circular.
